*1280Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered July 5, 2012, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree.
In satisfaction of a 25-count superceding indictment, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree and waived the right to appeal his conviction and sentence. He was thereafter sentenced as a second felony drug offender with a prior violent felony conviction to an aggregate prison term of 12 years, to be followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there is no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief, the Attorney General’s brief and defendant’s pro se submissions, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
We note, however, that although defendant was properly sentenced as a second felony drug offender with a prior violent felony conviction, the uniform sentence and commitment form incorrectly contains a notation indicating that he was sentenced as a second violent felony offender. While this error does not require that an otherwise legal sentence be vacated, the uniform sentence and commitment form must be amended accordingly (see People v Jones, 112 AD3d 991, 992 [2013]; People v Morse, 111 AD3d 1161, 1Í62 [2013]; People v bolder, 111 AD3d 985, 985 [2013]).
Lahtinen, J.E, Stein, McCarthy and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed, application to be relieved of assignment granted, and matter remitted for entry of an amended uniform sentence and commitment form.